United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0882
Issued: August 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 23, 2016 appellant filed a timely appeal from a January 27, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a traumatic injury on July 14, 2015 causally
related to the accepted employment incident.
FACTUAL HISTORY
On July 18, 2015 appellant, then a 53-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 14, 2015 she was dismounting her truck to deliver a package
and tripped while she was exiting her truck. She reported that when she tripped, she twisted her
back and pulled a muscle in her left leg behind the knee. Appellant’s supervisor controverted the
1

5 U.S.C. § 8101 et seq.

claim reporting that appellant’s statement was inconsistent with the facts found during the
investigation.
By letter dated July 29, 2015, OWCP requested that the employing establishment provide
additional information pertaining to the July 14, 2015 employment incident. In another letter of
that same date, it informed appellant that the evidence of record was insufficient to support her
claim. Appellant was advised of the medical and factual evidence needed and was afforded 30
days to respond, but failed to respond.
By decision dated September 1, 2015, OWCP denied appellant’s claim finding that
appellant had not established that the July 14, 2015 employment incident occurred at the time,
place, and in the manner alleged. It noted that she failed to establish fact of injury because she
did not respond to the questionnaire that was sent with the July 29, 2015 development letter.
OWCP further found that there was no evidence of record to establish a firm medical diagnosis
which could be reasonably attributed to the alleged July 14, 2015 employment incident.
On September 18, 2015 appellant requested review of the written record before an
OWCP hearing representative. In support of her claim, she submitted a narrative statement
explaining that she was injured on July 14, 2015 when she was delivering mail and packages on
her route. Appellant reported that she dismounted her truck to retrieve a package from the back
she stumbled over an unseen object in the road causing her to lose her footing. She attempted to
stop herself from falling and twisted her body in an awkward position. Appellant explained that
she attempted to break her fall, but her left knee bent in an awkward position which caused her to
pull a muscle in her lower back. She completed her route in pain which worsened over the next
few days, causing her to seek medical attention. Appellant further stated that she had no prior
issues with her left knee or back until the July 14, 2015 employment incident.
In support of her claim, appellant submitted medical reports dated July 31 through
September 2, 2015 from Dr. James M. Weiss, a Board-certified orthopedic surgeon. In his
July 31, 2015 report, Dr. Weiss noted that on July 14, 2015 appellant exited her truck and was
walking around it when she tripped and fell, injuring her lower back and left knee. He provided
findings on physical examination and noted that x-rays revealed moderate degenerative changes
of the lumbar spine, as well as degenerative changes of the knee. Dr. Weiss diagnosed left knee
sprain and lumbar sprain.2 In reports dated August 12 through September 2, 2015, he provided
findings on physical examination and work restrictions.
By decision dated January 27, 2016, OWCP’s hearing representative affirmed the
September 1, 2015 decision, as modified, finding that evidence of record established that the
July 14, 2015 employment incident occurred as alleged. However, the hearing representative
also found that appellant failed to provide a signed medical report with a firm medical diagnosis
which could be reasonably attributed to the July 14, 2015 employment incident.

2

The Board notes that the original medical diagnoses of sprain by Dr. Weiss, was to appellant’s right knee.
However, on August 12, 2015 he corrected the diagnoses to reflect a sprain of the left knee. The remainder of
Dr. Weiss’ medical reports are consistent in reporting complaints of the left knee.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be based on one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
The Board finds that appellant failed to establish left knee and back conditions causally
related to the accepted July 14, 2015 employment incident.
In support of her claim, appellant submitted medical reports dated July 31 through
September 2, 2015 from Dr. Weiss, her treating physician. In the January 27, 2016 decision,
OWCP’s hearing representative found Dr. Weiss’ reports to lack probative value as the author of
the documents could not be identified as a physician. The Board notes that Dr. Weiss’ reports
were printed on his office letterhead and contained a signature line with his printed name. While
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

3

his reports may be unsigned, the Board finds that there are sufficient indicia of identification
concerning its author and authorship can be ascertained.8 Thus, the reports are of probative
value as the evidence establishes that they were created by Dr. Weiss.9
In his July 31, 2015 medical report, Dr. Weiss described the July 14, 2015 incident
explaining that appellant had exited her truck and was walking around it when she tripped and
fell, injuring her lower back and left knee. He diagnosed left knee sprain and lumbar sprain.
Appellant, therefore, has sufficiently established a sufficient diagnosis of lumbar and left knee
strain based on Dr. Weiss’ July 31, 2015 report.
While Dr. Weiss established diagnoses of lumbar and left knee strains, he failed to
provide a rationalized medical opinion regarding the cause of appellant’s conditions. His
July 31, 2015 report vaguely noted that appellant injured her back and did not provide details
regarding her medical history or comment on any potential preexisting lumbar conditions.
Dr. Weiss noted that x-rays of the lumbar spine showed moderate degenerative changes yet
failed to explain why her lumbar injury was not caused by a preexisting degenerative condition.
He merely recounted the incident as described by appellant and failed to detail the physical
exertion and activities which would cause her injury on July 14, 2015. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.10 The opinion of a physician supporting causal
relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record, and provide medical
rationale explaining the relationship between the diagnosed condition and the established
incident or factor of employment.11 Without explaining how physiologically the movements
involved in the employment incident caused or contributed to the diagnosed conditions,
Dr. Weiss’ opinion is of limited probative value and is insufficient to meet appellant’s burden of
proof.12
Dr. Weiss’ reports dated August 12 through September 2, 2015 are also insufficient to
establish that appellant sustained injuries causally related to the July 14, 2015 employment
incident.13 These reports fail to provide a firm diagnosis and do not contain a narrative opinion
on causal relationship between the diagnosed conditions and the accepted employment
incident.14

8

T.B., Docket No. 15-0001 (issued July 1, 2015).

9

Id.

10

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

See Lee R. Haywood, 48 ECAB 145 (1996).

12

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
13

See Robert Broome, 55 ECAB 339 (2004).

14

A.T., Docket No. 15-632 (issued June 9, 2015).

4

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relationship.15 An award of compensation may
not be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.16 To establish a firm medical diagnosis and causal relationship, appellant must submit a
physician’s report in which the physician reviews those factors of employment alleged to have
caused her condition and, taking these factors into consideration, as well as findings upon
examination and appellant’s medical history, explain how these employment factors caused or
aggravated any diagnosed condition, and present medical rationale in support of his opinion.17
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury on July 14, 2015 causally related to her accepted employment incident.

15

Daniel O. Vasquez, 57 ECAB 559 (2006).

16

D.D., 57 ECAB 734 (2006).

17

Supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

